Citation Nr: 1002848	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1962 to May 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).   

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued the mandate in Haas effective October 
16, 2008.  A petition for a writ of certiorari in Haas was 
denied by the United States Supreme Court on January 21, 
2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (January 22, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds it may now proceed in the instant appeal.


FINDINGS OF FACT

1. It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

2. Type II diabetes mellitus was not manifested in service or 
in the first post-service year, and is not shown to be 
related to the Veteran's active service.




CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  An April 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  An October 2006 letter informed 
the Veteran of rating and effective date criteria.  While 
this notice was post-decisional, a February 2007 supplemental 
statement of the case readjudicated the matter after the 
appellant and his representative were given an opportunity to 
respond (curing the notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample 
opportunity to respond/ supplement the record and has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service 
personnel records have been associated with the file.  His 
pertinent postservice treatment records have been secured.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B. Factual Background 

The Veteran's service personnel records show he served in the 
U.S. Navy aboard the USS Hamner from August 19, 1962 to 
January 24, 1964 and the USS Sacramento from April 1, 1964 to 
May 8, 1966.  There is no evidence that he ever disembarked 
and set foot on land in Vietnam.  According to his DD Form-
214 the Veteran was awarded the Vietnam Service Medal.   

The Veteran's STRs, including his May 1966 service separation 
examination report, are silent for any complaints, findings, 
treatment, or diagnosis of Type II diabetes mellitus. 

The Dictionary of American Naval Fighting Ships indicates 
that the Hamner left San Francisco Shipyard on December 5, 
1962 and sailed on a WestPac cruise as part of the ready 
amphibious group in South Vietnam coastal waters in September 
1963.  The Sacramento arrived at Subic Bay on August 28, 1965 
and then steamed to Yankee Station off Vietnam's coast.  For 
nine months the ship alternated between Yankee Station and 
Subic Bay, returning to Seattle on July 17, 1966.

Social Security Administration records and a benefits 
determination of November 1998 do not contain any mention of 
Type II diabetes mellitus. 
On January 2003 VA examination the Veteran reported that he 
handled or sprayed agent orange, was sprayed with agent 
orange, and ate or drank items from defoliated areas.  The 
diagnosis was hyperglycemia. 

A January 2003 letter, written in connection with a VA Agent 
Orange Registry Examination, states that the Veteran's 
examination indicated that he had Type II diabetes.

In a May 2003 statement, the Veteran stated that the Hamner 
visited the port of Saigon while he was aboard and that "the 
crew got to go ashore for liberty."  He also stated that 
while aboard the Sacramento, she resupplied Marines at Chu 
Lai and that he was "engaged in that delivery."  He also 
stated that while aboard the Sacramento he and other 
crewmembers witnessed aircraft spraying the land, someone 
told him the substance was Agent Orange, and a short time 
later the spray drifted overhead and contaminated the ship. 

VA outpatient treatment records from July 2003 through June 
2006 show the Veteran had ongoing treatment for 
hyperglycemia.

In his August 2004 Notice of Disagreement, the Veteran stated 
that the ships he was on were within one mile of the 
coastline of Vietnam.  He also stated that he witnessed 
aircraft spraying Agent Orange herbicide along the coastline 
where the ship was traveling and that the herbicide drifted 
towards the ship and overhead, contaminating the air and 
water and affecting the skin of all persons aboard the ship.  

In his January 2005 VA Form 9, substantive appeal, the 
Veteran stated that the vessels he was aboard made port at 
various cities in Vietnam.  He also stated that "I feel that 
whether a person was on land or at sea in the Vietnam combat 
zone [sic] got exposed by the contaminated air [and] water."  

In a February 2007 statement the Veteran stated that the 
Hamner made port at Saigon to off-load or take on 
supplies/cargo and that the Sacramento made port at Chu Lai 
and Da Nang to off-load or take on supplies/cargo.  He also 
stated that during the ships operations "you felt like you 
were only a throw's distance to the Vietnam Coastline.  Thus 
any contamination from the chemical spray over the land and 
without a barrier wall [sic] the contamination was the same 
over water."

In a May 2007 statement, the Veteran related that the log 
books of the two ships he served aboard would list the 
Vietnamese ports that were visited.  He also stated that 
"[w]hile in these ports, and aboard a ship, the exposure to 
herbicides is the same compared to the soil only yards 
away." 

C. Legal Criteria  and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  For veterans who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
diabetes) to a degree of 10 percent or more at any time after 
service (except for chloracne and acute and subacute 
peripheral neuropathy which must be manifested within a year 
of the last exposure to an herbicide agent during service), 
the veteran is entitled to a presumption of service 
connection even though there is no record of such disease 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 
38 C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam. VAOPGCPREC 27-97.  As was noted above, the Federal 
Circuit has upheld this determination.  See Haas v. Peake, 
525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
It is not in dispute that the Veteran now has Type II 
diabetes mellitus.  However, it is neither alleged, nor shown 
by the record, that this disability was manifested in service 
or in the Veteran's first post-service year.  Accordingly, 
service connection for Type II diabetes mellitus on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

At the outset, it is noteworthy that although service 
personnel records show that the Veteran served aboard the USS 
Hamner and USS Sacramento, in the official waters of the 
Republic of Vietnam during the Vietnam Era, service personnel 
records do not show that his "service involved duty or 
visitation in the Republic of Vietnam."
Notably, the Vietnam Service Medal (awarded to the Veteran) 
was awarded to service members who served "in Vietnam and 
the contiguous waters or airspace thereover" or "in 
Thailand, Laos, or Cambodia or the airspace, thereover, and 
in direct support of operations in Vietnam."  Thus, the 
award of the medal does not of itself establish service on 
land in Vietnam.  See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996). 

While the Veteran stated that during his service on the 
Hamner, the ship visited the port of Saigon and the crew got 
to go ashore for liberty, he did not state whether he was one 
of the crew members that disembarked on this occasion.  He 
also stated that while aboard the Sacramento he was engaged 
in the delivery of supplies to Marines at Chu Lai.  Again, he 
does not state whether his involvement included setting foot 
on land within the boundaries of Vietnam.  None of the 
Veteran's statements affirmatively allege that he set foot 
onshore in Vietnam.  His subsequent contentions appear to 
contradict that he set foot on shore and indicate that his 
argument in essence is that it is not necessary for him to 
have set foot ashore in order for him to be exposed to 
herbicide agents.  He stated that whether a person was at 
land or at sea they were exposed, he felt like he was a stone 
throw's distance away from the shore and the contamination 
was the same over water, and that while in ports the exposure 
to herbicides was the same compared to being on the soil only 
yards away.  

To the extent that he may allege personally setting foot 
onshore (such is unclear based on the totality of his 
statements), his account is not capable of being 
corroborated.  He does not provide specific information or 
detail (i.e. approximate dates, circumstances) as to when he 
disembarked from either ship and set foot on shore.  Ships 
log books would show the ports visited, but would not 
routinely list individual service members that went ashore.  
As such there is no objective evidence of record that the 
Veteran set foot on shore in the Republic of Vietnam.  

That the vessels the Veteran served on were in waters 
offshore of Vietnam is not in dispute.  The Board is bound by 
VA's General Counsel Opinion (and the Federal Circuit's 
decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) 
upholding that determination) that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97.  As a preponderance of the 
evidence is against a finding that he set foot in Vietnam, 
the Veteran is not entitled to the presumption that he was 
exposed to herbicides.  See Haas, 525 F.3d at 1193-95.  
Consequently, his claim seeking service connection for Type 
II diabetes mellitus is not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis based on herbicide exposure therein 
for veterans who served in Vietnam).

To substantiate his claim that his Type II diabetes resulted 
from exposure to Agent Orange under these circumstances, the 
Veteran must affirmatively establish by competent evidence 
both that he was exposed to Agent Orange, and that such 
exposure caused his diabetes.  The Veteran has yet to 
establish that he was exposed to herbicides while serving 
aboard either ship.  The Veteran alleges that he witnessed 
aircraft spraying Agent Orange along the coastline and that 
he was exposed when the herbicide drifted over his ship.  
Apart from his own statements, the Veteran has not submitted 
any evidence showing that the Sacramento was exposed to Agent 
Orange.  Such allegations are based on speculation; the 
Veteran reported that he was told the substance was Agent 
Orange.  

To establish service connection for diabetes the Veteran may 
still show that the disease is somehow otherwise related to 
his active service.  He has not submitted any competent 
(medical) evidence to the effect that his Type II diabetes 
mellitus might be related to his service.  VA outpatient 
treatment records do not suggest the disease is/or may be 
related to the Veteran's service.

The Veteran is competent to provide lay evidence as to his 
observation of his diabetes symptoms.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, he is not competent to 
establish by his own statements/testimony that his Type II 
diabetes mellitus is related to his service, as that is a 
medical question, and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 
(Fed. Cir. 2007). 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim of service connection 
for such disability must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied. 


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


